Citation Nr: 0614637	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  97-17 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for sterility.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to August 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Oakland, California.  In 
January 2005, the claim was remanded for additional 
evidentiary development and has now been returned to the 
Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, the claims file reflects that another remand 
of this claim is warranted, even though such will, 
regrettably, further delay a final decision on the claim on 
appeal.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In January 2005, the Board remanded to the RO the matters on 
appeal for due process development, to include affording the 
veteran a VA examination to obtain medical findings and 
opinion needed to adjudicate the claim.  Although VA 
examination was conducted in June 2005, the Board has 
concluded that the report is inadequate to address the issue 
on appeal.  

The examiner noted that as he was unable to formulate an 
opinion, he would order a medical work up and sperm study.  
Tests to be conducted included sperm study, androgen blood 
testing, FSH, and LH to assess his sperm count.  A lab work 
report reflects that FSH and LH results were obtained, but it 
does not appear that the other tests mentioned above were 
conducted.  Nor is an adequate opinion expressed as to 
etiology of the veteran's sterility.  Hence, the medical 
opinion, as given, is insufficient to decide the claim on 
appeal.

Under the circumstances, the Board finds that Stegall 
requires that this case be remanded to the RO to obtain 
supplemental information.  Additionally, prior to obtaining 
further medical opinion, the RO should associate with the 
clams file all outstanding pertinent medical records.

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his sterility, on appeal.  Any records 
that are not currently included in the 
clams file should be obtained and added 
to the file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Subsequently, the claims folder 
should be forwarded to Thomas Gamsky, 
M.D., at the appropriate VA facility in 
California, who conducted the January 
2005 VA examination.  It is requested 
that the examiner determine if further 
tests are needed to determine the nature 
and severity of the veteran's sterility.  
(If he is unavailable, forward to another 
VA specialist).  Following the completion 
of additional work up or tests, he is 
asked to provide an addendum opinion as 
to whether the veteran is sterile, and, 
if so, couch his response(s) in a form 
which would answer the following: whether 
it is at least as likely as not (i.e., at 
least a 50 percent probability) that this 
condition is related to service.  
Additionally, it is requested that he 
conduct any tests necessary to determine 
if the veteran's sterility is a residual 
of service-connected third degree burn 
scars of the right and left legs.  Any 
studies/tests needed to form an opinion 
as to this question should be conducted 
by the examiner.  If another specialist 
is necessary to address this medical 
possibility, he/she should be retained.  
If additional evaluation of the veteran 
is needed, such should be scheduled.  

As to each examiner who evaluates the 
veteran, a complete rationale for any 
opinion expressed should be included.  

Once all development is completed, VA should readjudicate the 
veteran's claim based on a consideration of all of the 
evidence of record.  If the RO denied any benefit sought on 
appeal, it should provide the veteran and his representative 
a SSOC and an opportunity to respond thereto.  

The purposes of this remand are to obtain additional medical 
information and to afford the veteran due process of law.  No 
inference should be drawn regarding the ultimate disposition 
of the claim.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





